Kupferman, J.
(dissenting). I would modify to dismiss the cause of action for defamation.
While the plaintiff may well have a cause of action for *246invasion of privacy under the Civil Rights Law, the alleged defamation is not substantiated. The plaintiff posed for the photograph. One need only look at it to conclude that he did not intend it to illustrate a pater noster (see, Kerr v Kerr, 134 App Div 141, 142).
Carro, Wallach and Ross, JJ., concur with Sullivan, J. R; Kupferman, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered February 8, 1993, affirmed, with costs and disbursements.